DISSENTING OPINION
DiSALLE, J.,
I dissent. It seems to me that a close reading of plaintiffs’ complaint clearly evidences the fact that no agreement or contract was ever concluded between the parties. The complaint is obviously very carefully drawn, and it studiously avoids alleging that a contract was ever finalized. Paragraph 10 fully demonstrates this. It says that the parties met and orally agreed that Stephen I. Richman would prepare a written memorandum to be circulated among the parties. Paragraph 11 alleges that the written memorandum was reviewed and that changes were to be made in it. Further, that a final draft would be prepared which was to be delivered to defendants, Rosenberg and Ackmann. The memo accompanying the final drafts specifically states that they are submitted for “your final review.” In my judgment, the entire thrust of the complaint is directed to the fact that the parties fully intended that a written agreement, evidencing the complete understanding of the parties, would be prepared and signed by all concerned. In my view, this was never done and, therefore, there was no contract between the parties.
*787Accordingly, all of the subsequent averments of the complaint, which obviously presuppose that a contract was entered into, must fall. This would include the provision of the “contract” which calls for the payment of the $50,000 in escrow.
In the case of Upsal Street Realty Company v. Rubin, 326 Pa. 327, 192 Atl. 481 (1937), the Supreme Court said this: “This court has recognized a distinction between ‘proposed understandings’ and a ‘concluded agreement.’ In Vitro Mfg. Co. v. Standard Chemical Co., 291 Pa. 85, 139 A. 615, we said: ‘It is evident from this correspondence that the parties were negotiating to buy and sell, and that each set of letters refers only to proposed understandings which were to be concluded in the future; whereas, if a right of recovery is to be shown, the terms of a concluded agreement must appear.’ In the case at bar all the important terms of a concluded agreement do not appear.
“In Lyman v. Robinson, 14 Allen (Mass) 242,254, it was aptly said: ‘Care should always be taken not to construe as an agreement letters which the parties intended only as a preliminary negotiation.’ See Moulton v. Kershaw et al., (Wis.), 18 N. W. 172.”
On the other hand, if the complaint can fairly be read to allege that an agreement was concluded, then it is clearly subject to the statute of frauds. The Uniform Commercial Code of April 6, 1953, P.L. 3, as amended, 12A PS §8-319 provides specifically that a contract is not enforceable unless there is some writing signed by the party against whom enforcement is sought. It is clear from the complaint that no such writing was ever signed and delivered to plaintiffs. I would sustain the preliminary objections.